917 F.2d 557Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Martin BARRITT, Plaintiff-Appellant,v.William KOLIBASH, Defendant-Appellee.
No. 90-7112.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 27, 1990.Decided Nov. 5, 1990.

Appeal from the United States District Court for the Northern District of West Virginia, at Elkins.  Robert Earl Maxwell, Chief District Judge.  (CA-90-81-E)
Robert Martin Barritt, appellant pro se.
N.D.W.Va.
AFFIRMED.
Before PHILLIPS, CHAPMAN and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Robert Martin Barritt appeals from the district court's order dismissing his action for failure to comply with a court order.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Barritt v. Kolibash, CA-90-81-E (N.D.W.Va. July 27, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED